--------------------------------------------------------------------------------

Exhibit 10.2


Motorcar Parts of America, Inc. 
Hold Agreement
 
May 6, 2011
 
Motorcar Parts of America, Inc.
2929 California Street
Torrance, CA 90503
Attention: Michael Umansky, General Counsel


Re:  Motorcar Parts of America, Inc.–Hold Agreement



 
Dear Sirs:
 
Pursuant to the Share Purchase Agreement dated May 6, 2011 between FAPL Holdings
Inc. (the “Vendor”) and Motorcar Parts of America, Inc. (“MPA”) (the “Share
Purchase Agreement”), it is contemplated that MPA will issue the Vendor’s MPA
Shares (as defined in the Share Purchase Agreement) to Vendor.  Vendor agrees
that during the Hold Period (as defined below), whether or not all or a portion
of the MPA Shares are then in the escrow account maintained by the escrow agent
pursuant to the Escrow Agreement (as defined in the Share Purchase Agreement),
Vendor will (i) not, directly or indirectly, offer, sell, contract to sell, make
any short sale, pledge or otherwise dispose of, or enter into any hedging
transaction that is likely to result in a transfer of, any of the Vendor’s MPA
Shares, options to acquire Vendor’s MPA Shares or securities exchangeable for or
convertible into Vendor’s MPA Shares which it may beneficially own (as defined
in Rule 13d-3(d)(1) under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), grant or sell any option to purchase or enter into any
agreement to dispose of any of the Vendor’s MPA Shares or publicly disclose the
intention to take any such action and (ii) enter into such agreement or
agreements as MPA shall require in order to cause the offer and issuance of the
Vendor’s MPA Shares to comply with all applicable Securities Laws (as defined
below) and be exempt from the requirements of Section 5 of the Securities Act of
1933, as amended (the “33 Act”), and any other comparable requirements of any
other applicable Securities Laws including, without limitation, the
representation letter attached hereto as Exhibit A.  “Securities Laws”
means:  (i) all federal securities laws of the United States of America, all
rules and regulations promulgated in connection with such laws and all
governmental orders and decrees issued by any regulatory authority granted to
authority to issue orders or decrees pursuant to such laws (collectively, “US
Federal Securities Laws”); (ii) the rules and regulations of any self-regulatory
organization authorized pursuant to the US Federal Securities Laws; (iii) the
listing requirements of any exchange on which the shares of MPA Common Stock are
listed, including, without limitation, NASDAQ; (iv) all securities laws of any
state of the United States of America, all rules and regulations promulgated in
connection with such laws and all governmental orders and decrees issued by any
regulatory authority granted the authority to issue orders or decrees pursuant
to such laws; and (v) all securities laws of any province of Canada, all rules
and regulations promulgated in connection with such laws and all governmental
orders and decrees issued by any regulatory authority granted the authority to
issue orders or decrees pursuant to such laws.
 
 
 

--------------------------------------------------------------------------------

 
 
Motorcar Parts of America, Inc.
May 6, 2011
Page 2 of 8


 
The foregoing restrictions are expressly agreed to preclude Vendor from engaging
in any hedging or other transaction which is designed to or which reasonably
could be expected to lead to or result in a sale or disposition of the Vendor’s
MPA Shares even if the Vendor’s MPA Shares would be disposed of by someone other
than Vendor.  Such prohibited hedging or other transactions would include
without limitation any short sale or any purchase, sale or grant of any right
(including without limitation any put or call option) with respect to any of the
Vendor’s MPA Shares or with respect to any security that includes, relates to,
or derives any significant part of its value from the Vendor’s MPA Shares.
 
The “Hold Period” shall mean the period commencing on the Closing Date (as
defined in the Share Purchase Agreement) and continuing until the eighteen-month
anniversary of the Closing Date.
 
Vendor is and for the duration of the Hold Period will be, the record and
beneficial owner of the Vendor’s MPA Shares and has and for the duration of the
Hold Period will hold (subject to the restrictions set forth herein) the
Vendor’s MPA Shares, free and clear of all liens, encumbrances, and claims
whatsoever except for the restrictions under applicable Securities Laws and the
Share Purchase Agreement (including the Schedules and Exhibits thereto).  The
undersigned also agrees and consents to the entry of stop transfer instructions
with MPA’s transfer agent and registrar against the transfer of the Vendor’s MPA
Shares except in compliance with the foregoing restrictions.
 
In addition to any legends required by applicable Securities Laws, all
certificates representing the Vendor’s MPA Shares must bear the following
legends when delivered at the Closing:
 
“The shares represented by this certificate have not been registered with the
United States Securities and Exchange Commission or the securities commission of
any state and have been issued in reliance upon an exemption from registration
under the Securities Act of 1933, as amended (the “Securities Act”), and
applicable state securities laws and, accordingly, may not be offered, sold or
otherwise transferred except pursuant to an effective registration statement
under the Securities Act or pursuant to an available exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act
and in accordance with applicable state securities laws as evidenced by a legal
opinion of counsel to such effect, the substance of which shall be reasonably
acceptable to the Corporation.

 
 

--------------------------------------------------------------------------------

 

Motorcar Parts of America, Inc.
May 6, 2011
Page 3 of 8


 
The shares represented by this certificate are subject to a Hold Agreement, as
may be amended from time to time (a copy of which may be obtained upon written
request from the Corporation). The shares represented by this certificate may be
transferred only in accordance with the terms of the Hold Agreement.”


At any time on or after the completion or termination of the Hold Period, the
Vendor may submit the certificate(s) representing the Vendor’s MPA Shares to the
Purchaser or its transfer agent at the following address:


Continental Stock Transfer & Trust Company
17 Battery Place, 8th Floor
New York, New York 10004
Attn: Michael G. Mullings


and, if the Vendor’s MPA Shares are then transferrable by the Vendor as provided
under section (b)(1) of Rule 144 under the 33 Act (or any comparable successor
provision), the Purchaser and its transfer agent shall promptly (and in any
event within 3 business days of receipt of the certificates representing the MPA
Shares (the “Share Certificates”) and supporting documentation reasonably
requested by the Purchaser and/or its transfer agent) remove the stop transfer
instructions with respect to the transfer of the Vendor’s MPA Shares and issue
the Vendor and deliver to the Vendor or its designee, one or more new
certificates representing the Vendor’s MPA Shares, registered in the Vendor’s
name and without restrictive legends.  If the Vendor’s MPA Shares are not
transferrable under the provisions of Rule 144(b)(1) at the time it is submitted
to the Purchaser or its transfer agent as provided in this section, and if any
other provision of Rule 144 or any other appropriate exemption from registration
under the 33 Act is then available for the removal of the transfer restrictions
and legends in connection with a specific transfer or disposition of the
Vendor’s MPA Shares by the Vendor, then upon submission of evidence of
compliance with such other provision or exemption by the Vendor reasonably
satisfactory to the Purchaser and its transfer agent and delivery of the Share
Certificates, the Purchaser and its transfer agent shall promptly remove the
stop transfer instructions with respect to the transfer of the Vendor’s MPA
Shares and issue to Vendor and deliver to Vendor or its designee one or more new
certificates representing the Vendor’s MPA Shares, registered in the Vendor’s
name and without restrictive legends.

 
 

--------------------------------------------------------------------------------

 

Motorcar Parts of America, Inc.
May 6, 2011
Page 4 of 8




Vendor understands and agrees that this Agreement is irrevocable and shall be
binding upon Vendor’s successors, and assigns.
 
This Agreement may be executed in two counterparts, each of which shall be
deemed an original but both of which shall be considered one and the same
instrument.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 

Motorcar Parts of America, Inc.
May 6, 2011
Page 5 of 8




This Agreement will be governed by and construed in accordance with the laws of
the State of New York, without giving effect to any choice of law or conflicting
provision or rule (whether of the State of New York or any other jurisdiction)
that would cause the laws of any jurisdiction other than the State of New York
to be applied.  In furtherance of the foregoing, the internal laws of the State
of New York will control the interpretation and construction of this Agreement,
even if under such jurisdiction’s choice of law or conflict of law analysis, the
substantive law of some other jurisdiction would ordinarily apply.
 
 

   
Very truly yours,
             
 FAPL Holdings, Inc.
           
 By:
/s/ Jack Shuster
     
Name:
     
Title:
 



Agreed to and Acknowledged:
 
Motorcar Parts of America, Inc.
 
By:
 /s/ Selwyn Joffe
 
Name:
 
Title:

 
 
 

--------------------------------------------------------------------------------

 

Exhibit A


Representation Letter


May 6, 2011



Motorcar Parts of America, Inc.
2929 California Street
Torrance, CA 90503




 
Re:
Issuance of shares of common stock, par value $0.01 per share (the “Common
Stock”) of Motorcar Parts of America, Inc. (the “Company”)



Ladies and Gentlemen:


In connection with the issuance of 360,000 shares of Common Stock (the “Shares”)
by the Company to the undersigned pursuant to the Share Purchase Agreement by
and among the Company, the undersigned and the other party names therein dated
as of even date herewith (“Share Purchase Agreement”), the undersigned hereby
represents to you as follows:


 
1.
Accredited Investor.  The undersigned is an “accredited investor” as that term
is defined in Rule 501 of the General Rules and Regulations under the Securities
Act of 1933, as amended (the “Securities Act”) by reason of Rule 501(a)(3).



 
2.
Investment Purposes.  The undersigned is acquiring the Shares for the
undersigned’s own account as principal, not as a nominee or agent, for
investment purposes only, and not with a view to, or for, resale, distribution
or fractionalization thereof in whole or in part.  Further, the undersigned does
not have any contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participations to such person or to any third person,
with respect to the Shares for which the undersigned is subscribing or any part
of the Shares.



 
3.
No General Solicitation.  The undersigned is not receiving the Shares as a
result of or subsequent to any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio, or presented at any seminar or meeting, or any
solicitation of by person previously not known to the undersigned in connection
with investment securities generally.


 
 

--------------------------------------------------------------------------------

 


 
4.
Investment Experience.  The undersigned is (i) experienced in making investments
of the kind similar to the ownership of the Shares, (ii) able, by reason of the
business and financial experience of its officers (if an entity) and
professional advisors (who are not affiliated with or compensated in any way by
the Company or any of its affiliates), to protect its own interests in
connection with the receipt and ownership of the Shares, and (iii) able to
afford the entire loss of its investment in the Shares.



 
5.
Exemption from Registration.  The undersigned acknowledges the undersigned’s
understanding that the offering and sale of the Shares is intended to be exempt
from registration under the Securities Act.  In furtherance thereof, in addition
to the other representations and warranties of the undersigned made herein, the
undersigned further represents and warrants to and agrees with the Company and
its affiliates as follows:



 
a.
The undersigned has the financial ability to bear the economic risk of the
undersigned’s investment, has adequate means for providing for the undersigned’s
current needs and personal contingencies and has no need for liquidity with
respect to the undersigned’s investment in the Company; and



 
b.
The undersigned has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the prospective
ownership of the Shares.  The undersigned also represents it has not been
organized for the purpose of acquiring the Shares; and



 
c.
The undersigned has been provided an opportunity for a reasonable period of time
prior to the date hereof to obtain additional information concerning the
offering of the Shares, the Company and all other information to the extent the
Company possesses such information or can acquire it without unreasonable effort
or expense.



 
6.
Economic Considerations.  The undersigned is not relying on the Company, or its
affiliates or agents with respect to economic considerations involved in this
investment.  The undersigned has relied solely on its own advisors.



 
7.
The undersigned consents to the Company making a notation on its records or
giving instructions to any transfer agent of the Company in order to implement
the restrictions on transfer of the Shares set forth in the Hold Agreement
between the undersigned and the Company dated as of even date herewith.


 
 

--------------------------------------------------------------------------------

 


The undersigned represents that the information above is correct and understands
that you are relying upon it in issuing the Shares.



 
Very truly yours,
               
FAPL HOLDINGS INC.
                By:
 /s/ Jack Shuster
 
 
 
Name:
 
 
 
Title:
 

 
 

--------------------------------------------------------------------------------